                                          Case 4:20-cv-07854-HSG Document 29 Filed 06/23/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHERYL CHARLES,                                    Case No. 20-cv-07854-HSG (JSC)
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: DISCOVERY DISPUTE
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 28
                                  10     TARGET CORPORATION,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Now pending before the Court is a discovery dispute joint letter regarding Plaintiff’s

                                  14   request to inspect and test the aisle where Plaintiff allegedly slipped and fell. (Dkt. No. 28.) After

                                  15   reviewing the parties’ submission, the Court concludes that oral argument is not necessary. See

                                  16   N.D. Cal. Civ. L.R. 7-1(b).

                                  17          “A party may serve on any other party a request within the scope of Rule 26(b): . . . (2) to

                                  18   permit entry onto designated land or other property possessed or controlled by the responding

                                  19   party, so that the requesting party may inspect, measure, survey, photograph, test, or sample

                                  20   the property or any designated object or operation on it.” Fed. R. Civ. P. 34(a)(2) (emphasis

                                  21   added). Thus, Plaintiff’s request is made in accordance with the Federal Rules of Civil Procedure.

                                  22          Defendant’s insistence that Plaintiff must show substantial similarity between the test she

                                  23   seeks to take and the accident conditions before she is allowed onto the premises to conduct her

                                  24   test is not persuasive. The case Defendant cites addresses the admissibility into evidence of tests,

                                  25   not a party’s ability to stop the opposing party from even conducting the test. See Johnson v. Am.

                                  26   Honda Motor Co., No. CV 10-126-M-JCL, 2012 WL 1027588, at *12 (D. Mont. Mar. 26, 2012).

                                  27   If, once the test is performed and the expert report disclosed, Defendant believes the test results

                                  28   are not admissible, then Defendant can move to exclude the test at that time.
                                          Case 4:20-cv-07854-HSG Document 29 Filed 06/23/21 Page 2 of 2




                                   1          Defendant also demands that Plaintiff first provide it with a detailed protocol identifying

                                   2   the equipment to be used for the testing and how it will be used. This demand is premature.

                                   3   Should Plaintiff’s expert decide to rely on the test, then all must be revealed in the expert report

                                   4   and Defendant will have the opportunity to challenge the process and result. Plaintiff must,

                                   5   however, ensure that when the inspection and testing are complete the floor is in the same

                                   6   condition as before the testing.

                                   7          Plaintiff has not shown good cause for inspection of the video system.

                                   8          Accordingly, Plaintiff’s motion to compel is granted in part. Defendant shall allow

                                   9   Plaintiff to inspect Aisle A21 beginning at 7:00 a.m. (before store opening time). On or before

                                  10   June 25, 2021 the parties shall agree to an inspection date.

                                  11          This Order disposes of Docket Nos. 23, 28.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: June 23, 2021

                                  14
                                                                                                      JACQUELINE SCOTT CORLEY
                                  15                                                                  United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
